 In the Matter of SCRANTON BATTERY CORPORATION, EMPLOYERandLOCAL 125, INTERNATIONAL UNION OF ELECTRICAL, RADIO & MACHINEWORKERS, CIO, PETITIONERCase No. 4-RC-634.-Decided April 19, 1959DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before WilliamReines, hearing officer. . The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations, involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.24.The appropriate unit :All parties agree that the Employer's production and maintenanceemployees including shipping employees, but excludingsalesmen,chemists, office and clerical employees, the expediter, guards, andsupervisors, constitute an appropriate unit.There is disagreement asto the inclusion of the battery repairman, the two truck drivers, thefireman-watchman, and the head maintenance man.'These labororganizations are Local 125, International Union of Electrical,Radio &Machine Workers,CIO, hereinaftercalled IUE-CIO ; Local 125, UnitedElectrical,Radio &Machine Workersof America,hereinaftercalled UE;and International Association ofMachinists, District 128, hereinaftercalled IAM.a It appearsthat the UEhas acted as bargaining agent of the Employer's employeessince February 1948.Their last contract entered intoon February1, 1949, terminatedon February 1, 1950, and therefore is no bar to a present determination of representatives.89 NLRB No. 85.608 SCRANTON BATTERY CORPORATION609The battery repairman and the two truck drivers:The Employerwould exclude these three employees because they have not been in-cluded in the unit for which the UE has bargained.The battery re-pairman works on the second shift from 5: 30 p. m. to midnight.Hedevotes all his time to the repair of defective batteries which have beens customers.The two truckdrivers work on an average of 3 or 4 days a week driving the Employ-er's trucks.Although their full-time services are not required bythe Employer, they do not work elsewhere. 'We are of the opinionthat these three employees properly belong in the production andmaintenance unit here sought despite the fact that.they were notincluded in the unit on behalf of which the UE has bargained .3Weshall therefore include them.The fireman-watchman:This employee is the only employee onduty at the plant from midnight until the day shift begins.Accord-ing to the Employer, he was employed primarily to protect the Em-ployer's property, although it appears that he also does janitor work.During the winter months, he spends about 2 hours tending the fur-naces.We shall exclude this employee as a guard .4The head maintenance man:The Employer, the UE, and the IUE-CIO contend that the head maintenance man should be excluded as asupervisor.The IAM, on the other hand, urges his inclusion.Thisindividual spends about 50 percent of his time supervising the opera-tion of the Employer's machinery.The balance of his time is dividedbetween repairing and maintaining the machinery and working onideas for new machinery.He may make recommendations concern-ing transfers and discipline of the men who operate the machines andhis recommendations are given weight by the Employer.We findthat the head maintenance man is a supervisor and shall thereforeexclude him.We find that all the Employer's production and maintenance em-ployees, including shipping employees, the battery repairman, andtruck drivers, but excluding salesmen, chemists, office and clericalemployees, the expediter, guards, the fireman-watchman, the headmaintenance man, and other supervisors as defined in the Act; consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3Benner Tea Company,88NLRB 1409.4C. V. Hill & Co., Inc.,76 NLRB 158. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction and-supervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also including employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byLocal 125, International Union of Electrical, Radio & Machine Work-ers, CIO, or by International Association of Machinists, District 128,or by neither.5 By order dated May 8,1950,the Board granted Local 125, United Electrical,Radio &Machine Workers of America permission to withdraw its name from the ballot.